Case 1:19-cv-01199-CMA-STV Document 94 Filed 08/03/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-01199-CMA-STV

  AMANDA KENNEDY, on behalf of herself and those similarly situated,

         Plaintiff,

  v.

  MOUNTAINSIDE PIZZA, INC.,
  PRIMA PIZZA, INC.,
  LONGHORN PIZZA, INC.,
  BRENT HAMILL, and
  SOUTHSIDE PIZZA, INC.,

         Defendants.


              ORDER AFFIRMING AND ADOPTING RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the May 15, 2020 Recommendation of United

  States Magistrate Judge (“the Recommendation”) (Doc. # 92) by United States

  Magistrate Judge Scott T. Varholak, wherein Judge Varholak recommends that this

  Court grant in part and deny in part Defendants’ Motion to Dismiss (“the Motion”) (Doc.

  # 42), filed by Defendants Prima Pizza, Inc., Longhorn Pizza, Inc., and Southside Pizza,

  Inc. (“Moving Defendants”). Specifically, Judge Varholak recommends that the Motion

  be granted to the extent it seeks dismissal of Plaintiff’s claims against Moving

  Defendants for lack of personal jurisdiction and that the Motion be denied to the extent it

  seeks to have William Benge’s Notice of Consent to Join FLSA Action (Doc. # 38)
Case 1:19-cv-01199-CMA-STV Document 94 Filed 08/03/20 USDC Colorado Page 2 of 3




  stricken. The Recommendation is incorporated herein by reference. See 28 U.S.C. §

  636(b)(1)(B); Fed. R. Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.

  (Doc. # 92 at 24–25.) Despite this advisement, no objection to Magistrate Judge

  Varholak’s Recommendation has been filed.

         “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Varholak, in addition to

  applicable portions of the record and relevant legal authority, the Court is satisfied that

  the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

  Civ. P. 72(a). Accordingly, the Court ORDERS that the Recommendation of United

  States Magistrate Judge (Doc. # 92) is AFFIRMED and ADOPTED as an Order of this

  Court. It is

         FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. # 42) is

  GRANTED IN PART and DENIED IN PART as follows:

     •   the Motion is GRANTED to the extent it seeks dismissal of Plaintiff’s claims


                                               2
Case 1:19-cv-01199-CMA-STV Document 94 Filed 08/03/20 USDC Colorado Page 3 of 3




         against Moving Defendants for lack of personal jurisdiction;

     •   accordingly, the claims against Defendants Prima Pizza, Inc., Longhorn Pizza,

         Inc., and Southside Pizza, Inc. are DISMISSED WITHOUT PREJUDICE;

     •   the caption on all subsequent filings shall reflect the removal of Prima Pizza, Inc.,

         Longhorn Pizza, Inc., and Southside Pizza, Inc. as defendants in this case;

     •   Plaintiff’s claims against Defendants Mountainside Pizza, Inc. and Brent Hamill

         pursuant to the Fair Labor Standards Act and Colo. Rev. Stat. §§ 8-4-101, et

         seq., and 8-6-101, et seq., remain; and

     •   the Motion is DENIED to the extent it seeks to have Mr. Benge’s Consent to Join

         FLSA Action stricken.

         DATED: August 3, 2020


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               3
